Citation Nr: 9928865	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  96-42 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to October 1945.  He died in October 1994.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of a 
regional office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for the cause of the 
veteran's death.  

A hearing was held before an RO hearing officer in November 
1996.  A transcript of the hearing is of record.

The Board remanded the case to the RO in July 1997 for 
further development of the record.  The development requested 
on remand was completed, and the case was returned to the 
Board for continuation of appellate review.

FINDINGS OF FACT

1.  The veteran died on October [redacted], 1994, at age 72, 
from pneumonia due to chronic obstructive pulmonary disease; 
diabetes mellitus and myocardial infarction were significant 
conditions contributing to death.  

2.  At the time of his death, service connection was in 
effect for the following disabilities:  residuals of a left 
knee injury, evaluated 30 percent disabling; additionally, 
noncompensable ratings had been in effect for the following 
service-connected disabilities:  residuals of a fracture of 
the left scapula, pneumothorax, residuals of a fracture of 
the left wrist, residuals of a fracture of the left tibia and 
fibula, residuals of a fracture of the right forearm, and 
graft site of the right tibia.   

3.  Neither chronic obstructive pulmonary disease, diabetes 
mellitus nor cardiovascular disease was present in service 
and diabetes mellitus and cardiovascular disease were not 
manifested during the first postservice year.

4.  A disability of service origin is not shown to have aided 
or lent assistance to the production of death.  

CONCLUSIONS OF LAW

1.  Neither chronic obstructive pulmonary disease, diabetes 
mellitus nor cardiovascular disease was incurred in or 
aggravated by service, nor may the service incurrence of 
diabetes mellitus or cardiovascular disease be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

2.  A service-connected disability did not cause or 
substantially or materially contribute to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran died on October [redacted], 1994, at age 72.  
The certificate of death indicates that the cause of death was 
pneumonia due to chronic obstructive pulmonary disease.  A 
myocardial infarction and insulin dependent diabetes mellitus 
were reported as other conditions contributing to death.  An 
autopsy was not performed.  

At the time of the veteran's death, service connection had 
been in effect for the following disabilities since  
1945:  residuals of a left knee injury, evaluated 30 percent 
disabling; additionally, noncompensable ratings had been in 
effect for the following service-connected disabilities:  
residuals of a fracture of the left scapula, traumatic 
pneumothorax, residuals of a fracture of the left wrist, 
residuals of a fracture of the left tibia and fibula, 
residuals of a fracture of the right forearm, and bone graft 
site of the right tibia.

Service medical records show that the veteran sustained 
multiple injuries in October 1944 when he was washed under a 
gun mount by a wave aboard ship.  Chest x-ray examination 
revealed subcutaneous emphysema in the left axillary area.  
The left lung was about 40 percent collapsed.  Chest x-ray 
examination in mid-November 1944 disclosed haziness over the 
lower two thirds of the left lung field and obliteration of 
the left diaphragm due to fluid or blood.  There was no 
demonstrable fracture of the ribs, and the lung had 
reexpanded.  In September 1945, physical examination of the 
chest showed a slight diminution of breath sounds on the left 
side.  Neither chronic obstructive pulmonary disease, 
diabetes mellitus nor cardiovascular disease was noted in 
service medical records.

A VA examination was performed in February 1947.  Clinical 
inspection of the chest showed no visible deformity.  Chest 
contours and excursions were equal bilaterally. Fremitus was 
normal.  There was normal resonance over both lung fields.  
Breath sounds were normal and no rales were heard.  A chest 
x-ray examination revealed that the lung fields appeared 
clear and well-pneumatized.  No evidence of pneumothorax or 
thickened pleura was observed.  No residual deformity of the 
bony thoracic cage was noted, with particular reference to 
the ribs.  The clinical diagnoses included no evidence at 
this time of residual pulmonary pathology.  The veteran's 
blood pressure was 126/74 and the cardiovascular system was 
normal.  Subsequently, no residuals of traumatic pneumothorax 
were identified on VA examinations performed in March 1950 
and January 1952.  The March 1950 examination revealed that 
blood pressure was 128/70; it was found that the 
cardiovascular system was normal.  The January 1952 
examination revealed an elevated blood pressure reading of 
134/92.  The heart was normal to clinical inspection.  There 
was no clinical documentation of diabetes mellitus on the 
above noted 1947, 1950 or 1952 examinations. 

The veteran was hospitalized at a VA medical facility during 
November 1955 for fistula in ano.  A chest x-ray examination 
during treatment revealed a slight, diffuse increase in 
pulmonary markings which, however, were felt to be within 
normal limits.

The veteran was hospitalized at a VA medical facility from 
March 1974 to April 1974.  The diagnoses included coronary 
artery disease with complete obstruction of the right 
coronary artery, and diabetes mellitus.  

A report from Broward General Hospital discloses that the 
veteran was treated in February 1977 for right upper lobe 
pneumonia, found to be completely resolved.  Testing revealed 
a lack of ventilation and perfusion in the right upper and 
middle lobes, except for the apex.  Changes were consistent 
with a diagnosis of bronchial pneumonia rather than pulmonary 
embolus.

VA clinical records, dated from 1977 through 1994, reflect 
the veteran's treatment at outpatient and inpatient medical 
facilities.  Treatment entries of 1977 reveal that the 
veteran had a history of cigarette smoking.  Pertinent 
diagnoses included chronic bronchitis and emphysema.  
Subsequent notations reflect treatment for various disorders, 
including chronic obstructive pulmonary disease, emphysema, 
bronchitis, and diabetes mellitus; the veteran's history of 
smoking was again noted.  An August 1979 treatment entry 
reflects a history of two myocardial infarctions, one in 
1971, the other in 1972; also noted was a history of 
emphysema for the past 25 years.  The veteran was 
hospitalized at a VA medical facility during September 1984.  
The diagnoses included peripheral vascular disease, chronic 
obstructive pulmonary disease, status post myocardial 
infarction times 2, hypertension, diabetes, and status post 
cerebral vascular accident.

Multiple outpatient records from 1985 to 1988 reflect the 
veteran's treatment for hypertension.  He was hospitalized 
for pneumonia from late April 1988 to early May 1988; a 
history at the time indicated a cerebrovascular accident in 
1983.  A right pulmonary nodule was identified on multiple 
chest x-ray examinations performed from 1988 through 1994.  
Multiple treatment notations, dated from 1988 through 1994, 
reflect that severe chronic obstructive pulmonary disease 
remained clinically stable.  

A June 1992 treatment entry reflects that carcinoma of the 
larynx and epiglottis had been identified; radiation 
treatment was begun; the veteran responded favorably, and it 
was reported that there was no sign of disease after the 
course of radiation therapy was completed.  A chest x-ray 
examination in May 1993 was interpreted as showing congestive 
heart failure and probable right middle lobe infiltrate.  The 
assessment was that x-ray changes in the right middle lobe 
probably represented pneumonia.  

A summary of the veteran's terminal hospitalization reflects 
that he was admitted to a VA hospital on October 14, 1994, 
complaining of shortness of breath and productive cough.  His 
hospital course was notable for treatment of community 
acquired pneumonia and hypoxia.  He initially did quite well; 
however, he experienced a worsening of oxygenation; despite 
intubation, he suffered cardiac arrest and expired on October 
[redacted], 1994.  Clinical records of the terminal hospitalization 
have been associated with the claims file.  

The appellant provided a statement in support of her claim, 
which was added to the record in July 1996.  She related that 
the veteran had been service-connected for punctured 
lung/spontaneous collapsed lung since October 1945.  She 
stated that the veteran had been receiving treatment from VA 
for chronic obstructive pulmonary disease for the past 30 
years. 

A notarized statement from [redacted], dated in December 
1994, was received in August 1996.  He indicated that he had 
served aboard ship with veteran.  On January 12, 1943, the 
ship was on a "shake down" cruise.  All at once, the ship 
dipped and a wave came over the bow; the veteran was washed 
under a hatch cover; he had to be hospitalized.

A hearing was held before an RO hearing officer in November 
1996.  The appellant testified that she had been aware of the 
veteran's breathing problems ever since 1959, the year they 
were married.  She also testified that the veteran 
experienced trouble climbing stairs; that he awoke during the 
night and had to sit up in bed; and that he often had to rest 
on the couch.  In other testimony, the appellant related that 
the veteran used a machine at home which provided oxygen, as 
well relying on a nebulizer and inhalers.  She commented that 
the veteran's breathing problems became worse over the years 
and were intensified by cold weather.  The veteran's daughter 
testified that the veteran's breathing problems left him 
unable to fix things around the house and unable to play 
catch with her or to play with his grandchildren.  

Received at the hearing was a statement, dated in February 
1965, from Clarence W. Jaggard, M.D.  The physician related 
that the veteran had been disabled from December 20, 1964 to 
February 8, 1965 because of high blood pressure and chronic 
bronchitis.

A medical opinion, dated in February 1999, was provided by a 
VA physician.  The physician stated that a thorough review 
had been made of the veteran's record.  The substance of the 
opinion follows.  

According to the physician, there was simply no medical basis 
upon which one could link subsequent chronic bronchitis, 
emphysema, pneumonia, and the death of the veteran with 
traumatic pneumothorax sustained in service in 1944.  Records 
clearly indicated that the pneumothorax resolved with time 
and oxygen administration.  It appeared that no drainage of 
the pleural space was required.  Several subsequent chest x-
ray reports and clinical examinations confirmed that the 
pneumothorax resolved and that there were no long-term 
residuals from the left lung injury.  The veteran was 
apparently able to work as a bricklayer after his discharge 
from the service.

The physician's opinion continues by noting that the veteran 
suffered from pulmonary disease throughout the middle and 
latter parts of his life.  Lung ailments included chronic 
obstructive pulmonary disease, chronic bronchitis, and 
emphysema, and at least two episodes of pneumonia.  Airflow 
obstruction was noted on pulmonary function tests performed 
in 1977 and 1988.  The physician had no doubt that the 
veteran complained of chronic dyspnea and frequently used 
inhalers to relieve dyspnea.  However, he observed that the 
cause of these ailments was cigarette smoking, and it was 
clear that he was a heavy smoker throughout much of his life.  
In summary, the physician concluded that there was no basis 
to link the veteran's traumatic pneumothorax with subsequent 
respiratory disease, emphysema or his death.

II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).


In addition, certain chronic diseases, including 
arteriosclerotic cardiovascular disease and diabetes 
mellitus, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

To establish service connection for the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause the veteran's death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For the 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).


The appellant and her representative contend, in essence, 
that a service-connected traumatic pneumothorax resulted in 
the veteran's death from chronic obstructive pulmonary 
disease.  It is argued that an inservice blast injury caused 
collapse of the veteran's lung; that he experienced coughing 
up of blood; and that he had to remain on oxygen for three to 
four months after the blast injury.  It is maintained that 
the residuals of lung trauma were so severe that they gave 
rise to chronic obstructive pulmonary disease.

Here, a VA physician determined that there is no causal 
relationship between the veteran's service-connected 
traumatic pneumothorax and chronic obstructive lung disease, 
first verified about three decades after the veteran had left 
military service.  The physician specifically stated that 
inservice traumatic pneumothorax had resolved without 
producing demonstrable residuals.  The VA physician's opinion 
is informed by a review of the entire claims folder.  


At bottom, the appellant's unsupported assertion is the only 
evidence linking service-connected traumatic pneumothorax to 
the respiratory disorder resulting in the veteran's death.  
She has provided no medical opinion linking chronic 
obstructive pulmonary disease either to the veteran's 
military service or to any service-connected disorder.  Her 
assertion amounts to an opinion about the etiology of the 
disorder producing death.  As a lay person, she is not 
competent to offer an opinion about a matter of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The record establishes that diabetes and a heart attack 
(indicating underlying cardiovascular disease) were 
significant conditions contributing to the veteran's death.  
Here, there is no medical evidence linking diabetes or 
cardiovascular disease to military service or to any of the 
veteran's service-connected disabilities, and it is not 
otherwise contended.  


There is not an approximate balance of positive and negative 
evidence regarding the issue on appeal, so as to warrant 
application of the doctrine of benefit of doubt.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

